Citation Nr: 1422039	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  05-17 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent disabling, for the period prior to December 19, 2012, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities for the period prior to June 7, 2012.

3.  Entitlement to an initial compensable evaluation for hypertension.

4.  Entitlement to an effective date prior to August 13, 2007, for the grant of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge, Bronze Star Medal, and Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that granted service connection and assigned a 10 percent evaluation for PTSD and denied entitlement to TDIU, respectively.  

In an October 2007 decision, the Board granted a 30 percent rating for PTSD.  In a November 2007 rating decision, the RO effectuated the increase and assigned a 30 percent rating, effective April 30, 2004, the date of the grant of service connection.  

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2008, the Court granted a joint motion for remand (JMR).  The case was returned to the Board, and in April 2009, the Board remanded the case to the RO.  A personal hearing was held before the undersigned Veterans Law Judge at the RO in September 2009.  The Board remanded the claim in October 2009.  

In a May 2011 rating decision the RO increased the rating for PTSD from 30 percent disabling to 50 percent disabling, effective July 22, 2010.  

In an April 2013 decision, the Board granted an evaluation of 50 percent disabling, and no higher, for the period prior to July 22, 2010; denied an evaluation in excess of 50 percent, for the period beginning July 22, 2010, to prior to December 19, 2012; and granted an evaluation of 70 percent disabling, and no higher, for the period beginning December 19, 2012.

The Veteran then appealed the April 2013 Board decision regarding the evaluation of PTSD prior to December 19, 2012, to the Court.  In December 2013, the Court granted a JMR.  

In a November 2013 rating decision, the RO granted entitlement to TDIU, effective June 7, 2012.  However, as the issue of entitlement to a higher evaluation for PTSD, for the period prior to December 19, 2012, remains on appeal, and as the Veteran's representative argued that the Veteran is unemployable due to his psychiatric condition since 2004 in March 2014, the Board finds that the issue of entitlement to a TDIU, for the period prior to June 7, 2012, remains before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Additional VA treatment records were added to the claims file in April 2013 after the most recent Supplemental Statement of the Case without a waiver of agency of original jurisdiction (AOJ) consideration.  However, review of these records reveals that they are not relevant to the claim on appeal.  Therefore, the Board may proceed with adjudication.  

A private examination report, dated in January 2013, was associated with the claims file subsequent to the most recent Supplemental Statement of the Case; however, the Veteran's representative has waived AOJ consideration and, therefore, the Board may proceed with adjudication.  

The issues of entitlement to an initial compensable evaluation for hypertension; and entitlement to an effective date prior to August 13, 2007, for the grant of service connection for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 19, 2012, the Veteran's PTSD was not manifested by a lack of hygiene, speech that was illogical or incoherent, abnormal mental trends involving delusions or hallucinations, homicidal ideation, impaired insight, affect that was incongruent to mood, or psychosis, productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total social and occupational impairment.

2.  The Veteran's service-connected disabilities preclude substantially gainful employment beginning December 20, 2008.


CONCLUSIONS OF LAW

1.  Prior to December 19, 2012, the criteria for a rating in excess of 50 percent disabling for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an award of TDIU, beginning December 20, 2008, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appeal of the evaluation of PTSD arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted a private psychological evaluation from Dr. J.P., dated in December 2012 and received by VA in January 2013, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations in September 2004, July 2010, and June 2012.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD disability is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examinations in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2. 

Under the provisions of Diagnostic Code 9411 a rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118  . 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as a number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  

In March 2004 the Veteran was noted to report bad flashbacks, gets very anxious, has trouble sleeping, has bad dreams and nightmares.  He used to drink quite a bit after he returned from Vietnam.  He did not talk about it to others.  Mental status examination revealed bright affect and normal speech.  The Veteran appeared to be somewhat anxious and he had bad flashbacks where he sees himself back in Vietnam.  He did not have other hallucinations or hear voices.  The diagnosis was prolonged, serious PTSD.  

In April 2004 the Veteran was reported to have bad dreams, nightmares, and flashbacks related to Vietnam.  He reported sleep difficulty and that he felt anxious.  He used to drink a lot in the past and continued to drink four beers on Fridays and Saturdays.  He was feeling better since he had been on his current medication.  His anxiety was also getting better.  His appetite was good.  He denied any suicidal or homicidal idea, intent or plan.  Mental status examination revealed the Veteran to be alert and oriented, his affect was bright, he had good eye contact, speech was clear, appeared somewhat anxious, and still continued to have flashbacks and bad nightmares related to Vietnam.  He conversed coherently and there were no delusions or hallucinations.  There was no confusion and the Veteran was in control of his behavior.  The Veteran was diagnosed with chronic PTSD.

In June 2004 the Veteran reported that he recently retired from his job due to flashbacks, difficulty concentrating, and poor sleep.  He admitted to depression but denied suicidal ideation.  

In July 2004 the Veteran was noted to suffer from chronic PTSD with bad dreams, nightmares, and flashbacks.  The Veteran reported that he was feeling better since his prior visit.  His nightmares were not as frequent and he was sleeping better.  He was started on Remeron at the prior visit.  He had nothing to drink in the prior four weeks.  He was eating well.  His anxiety was getting better.  He was not suicidal.  Mental status examination revealed that the Veteran was alert and oriented times three, he had good hygiene, was well groomed, was calm and cooperative, and was pleasant.  He had good eye contact and his affect was bright.  He was a little anxious and was not depressed.  He was not suicidal and his speech was clear and coherent.  There were no delusions or hallucinations.  His memory was good.  The Veteran was diagnosed with chronic PTSD with anxiety.

In September 2004 the Veteran underwent a PTSD assessment.  The Veteran reported significant depression on some days and will not do anything but lie around.  He denied suicidal ideation but admitted there were times he would not care if he died.  The Veteran reported that his wife sleeps on the couch as he has been kicking her in his sleep.  He indicated that he had a difficult time getting close to anyone, including his wife.  

The Veteran was noted to experience daily recurrent and intrusive distressing recollections of the event, including images, thoughts and perceptions.  He experienced flashback episodes in which he feels he is back in Vietnam.  They may be triggered by the sound of helicopters, smell of gunpowder, or sound of a gun.  The Veteran experienced frequent nightmares of situations that occurred in Vietnam.  He experienced intense psychological distress and psychological reactivity at exposure to cues that symbolize or resemble aspects of the trauma, resulting in sadness, anger, fear, increased heart rate and sweating.

The Veteran made efforts to avoid thoughts, feelings, and conversations associated with trauma.  The Veteran related that he has never talked about it.  Even his wife did not know he was in combat.  He made efforts to avoid activities, places, or people that arouse recollections of the trauma as he avoids war movies, news and other stimuli.  He experienced markedly diminished interest or participation in significant activities such as deer hunting.  The Veteran had feelings of detachment and restricted range of affect.

The Veteran experienced severe sleep problems even with medications.  He had problems controlling his anger.  He used to get into frequent fights and has been taken to jail for fighting.  The Veteran experienced difficulty concentrating.  He was hypervigilent, preferring to sit with his back to a wall in a corner and is very uncomfortable around people.  He experienced exaggerated startle response.

The Veteran was afforded a VA Compensation and Pension (C&P) PTSD examination in September 2004.  The Veteran stated that he experienced bad dreams about Vietnam and that the frequency of the dreams ranged from none to three or more per week.  The dreams wake him up and he is sweaty, kicking and breathing hard.  He tries to avoid thoughts and feelings contributory to the previous traumatic events.  He said that his wife started sleeping in a different bedroom.  He reported that he has not had flashbacks in years and that everything was pretty good.  He stated that he started seeking his regular physician for not being able to sleep and thought it might be VA related and it might be best for him to come to VA.  He was prescribed sleeping medication that worked initially but that at the time of the examination he was getting up after two hours and not getting more than three hours of sleep at a time.  He may take daytime naps.  He stated that he experienced a flashback at work and that it scared him.  He said a loud noise triggered the flashback at work and his workers tried to get him out of the corner but that he thought they were the enemy.  He reported that he avoids the new now and that he does not want to know anything about Iraq.  The Veteran admitted to being hypervigilent and that he sits with his back to the wall and stated that way he just feels safer and more secure.  He reported that his temper was not good.  He was able to concentrate if he rested well.  His views for the future were not good.  He would rather not be around crowds of people and stated that it kind of made him nervous, especially around strangers.  He did not have anhedonia.

He was on medication for his PTSD.  He was married and had some friends.  He did not attend church as much as he used to over the past three years.

On a typical day he will work in the yard and visit his brother.  He also went out for coffee and visited his grandbaby.  He indicated that he used to play cards a lot but the past summer he played only three times and stated that he did not enjoy it anymore.

Mental status examination revealed the Veteran to be well developed, well nourished, stocky.  He appeared about his stated chronological age.  He appeared clean, normally groomed, and wore a hat.  He was cooperative and maintained good eye contact.  His affect was neutral and mood was stable.  He appeared generally calm and composed.  The Veteran's speech was hesitant at times, slow, and exhibited marked delayed reaction to questions.  He denied any suicidal thoughts and denied homicidal thoughts.  The Veteran reported that he heard things at times but was not certain.  When asked about paranoid thoughts he stated that it seemed like people were not out to get him but give him the benefit of the doubt.  He stated that if it came to a decision, it seemed like they were on the other side of his opinion.  He was alert and oriented.  He had great difficulty counting serial sevens and serial threes.  He subtracted 35 cents from $5 correctly but subtracted 55 cents from $10 incorrectly.  Attention and concentration were decreased.  His intellect seemed average and his memory was grossly intact times three.  Insight was present and judgment was considered to be grossly intact.  The Veteran was diagnosed with PTSD and was assigned a GAF score of 80 to 85.

In November 2004 the Veteran reported that he had nightmares, bad dreams, flash backs, and sleep difficulty.  He was doing better on his medication and was eating well.  He got five to six hours of broken sleep.  He was alcohol free and still got anxious and tense from time to time.  He was not suicidal.  Mental status examination revealed the Veteran was alert and oriented times three.  He was well groomed and showed good hygiene.  He was calm and cooperative.  He was pleasant and his eye contact was good.  His affect and mood were good.  He was not depressed.  He was not suicidal.  He still was somewhat nervous and anxious.  His speech was clear, coherent, and rational.  He had no delusions and no hallucinations.  His memory was good.  The Veteran was diagnosed with chronic PTSD with anxiety.

Later in November 2004 the Veteran was noted to report that he was sleeping very little and would wake several times a night.  He indicated that he was more irritable and edgy recently when he tries to cut down on Xanax.  He managed to control his anger.  He reported periods of depression but tried to stay busy.  

In January 2005 the Veteran reported that he was doing better on his medications.  He still had nightmares two to three times a week but they were not as troublesome and often he did not remember them.  He had no flashbacks.  His sleep was improving and he got around five to six hours with some awakening.  He was eating all right.  His mood was better.  He did not get irritable per his wife.  The Veteran denied alcohol use.  He still got somewhat tense and anxious.  He was not suicidal.

Mental status examination revealed the Veteran to be alert and oriented times three. He was well groomed and showed good hygiene.  He was calm and cooperative and his eye contact was good.  His affect and mood were good.  He was not depressed.  He was not suicidal.  He still got somewhat anxious and nervous at times.  His speech was clear, coherent, and logical.  There were no delusions or hallucinations.  His memory was good.  He was diagnosed with chronic PTSD with anxiety.

In February 2005 the Veteran reported poor concentration, a lack of sexual desire, and problems with erectile dysfunction.  He reported periods of depression but denied suicidal ideation.  He attempted to keep busy with projects around the home.  He had been taking his wife out to dinner a couple times per week.  He reported problems with irritability but no loss of control of his anger.  He got around four to five hours of sleep per night with frequent waking and two to three severe nightmares per week.  

In February 2005 a mental status examination revealed the Veteran to be alert and oriented times three, well groomed, and to have good hygiene.  He was calm and cooperative and his eye contact was good.  The Veteran's affect and mood were good and the Veteran was not depressed or suicidal.  He still got somewhat nervous at times.  His speech was clear, coherent, and logical.  The Veteran had no delusions and no hallucinations.  His memory was good.  The Veteran was diagnosed with PTSD with anxiety.

Treatment notes from February 2005 to October 2005 reveal nightmares, intrusive thoughts, avoidance, restricted affect, sleep difficulty, vocational impairment, irritability/anger, increased arousal, concentration problems, social impairment, and depression.

In October 2005 a mental status examination revealed the Veteran's general appearance and speech were within normal limits.  He had good eye contact and cooperation.  His mood was happier and hopeful for the future.  He had an improving self attitude.  His affect was bright.  He had no delusions or hallucinations.  The Veteran had no phobias, obsessions, or compulsions.  There was no suicidal or homicidal thinking.  There were no passive death wishes and the Veteran's insight and judgment were fair.  His gross cognitive ability was average.  He slept better and had a good appetite.  The Veteran was diagnosed with depressive disorder and PTSD and was assigned a GAF score of 70.

In December 2005 the Veteran was noted to have anxiety and irritability.  He did not have significant periods of depression or suicidal ideation.  

In February 2006 the Veteran was noted to have recurrent nightmares and flashbacks.  Mental status examination revealed that his speech was clear, coherent, and goal directed.  He denied suicidal or homicidal thoughts.  There were no perceptual disturbances except flashbacks and nightmares.  The Veteran was diagnosed with PTSD and depressive disorder and assigned a GAF score of 60.

In April 2006 the Veteran reported that he continued to work part time; however, it would probably be his last week.  He tended to make mistakes, especially when there were a lot of people around and his anxiety increased.  He reported that his sleep was fair with medications.  He obtained four to five hours of sleep on average.  He did not wake as often.  He experienced a few severe nightmares but not frequent.  There were no recent flashbacks.  He became angry at times but had managed it well.  There were some periods of depression but none severe and no suicidal ideation.  

In April and May 2006 the Veteran was noted to have fewer nightmares.  Mental status examination revealed the Veteran to be appropriately dressed with good activities of daily living and personal hygiene.  Speech was clear, coherent, and goal directed.  The Veteran denied suicidal or homicidal thoughts.  There were no auditory or visual hallucinations.  The Veteran was noted to be sleeping very well.  He was diagnosed with PTSD and assigned a GAF score of 70.

In June 2006 the Veteran reported nightmares and somewhat increased depression with fleeting suicidal ideation.  However, he denied an intent to harm himself or others.  

In August 2006 the Veteran was noted to be back to work part time.  He seldom had flashbacks but that they were under control.  He had fewer nightmares.  His appetite was fair.  Mental status examination revealed the Veteran to be casually dressed with good activities of daily living.  Personal hygiene and grooming were good.  His speech was clear, coherent, and goal directed.  There were no suicidal or homicidal thoughts.  There were no auditory or visual hallucinations.  The Veteran was diagnosed with PTSD and assigned a GAF score of 70.

In October 2006 the Veteran reported that he continued to work.  He was experiencing more stress from the job.  He had some increase in anger but was able to control it.  He denied significant periods of depression.

In November 2006 the Veteran related a recent flashback at work.

In December 2006 the Veteran was noted to have nightmares and sleep problems.  He had intrusive thoughts.  He did not have flashbacks.  The Veteran denied significant problems with depression.  He had increased irritability to coming close to losing control of his temper at work.

In February 2007 the Veteran reported that he slept five to six hours a night.  He worked almost every day for 72 hours a week.  He seldom had nightmares and had no flashbacks for at least two months.  His appetite was good.  Mental status examination revealed the Veteran to be appropriately dressed.  He had good activities of the daily living and had good personal hygiene and grooming.  The Veteran's speech was clear, coherent, and goal directed.  He denied any suicidal or homicidal thoughts.  There were no auditory or visual hallucinations.  He was diagnosed with PTSD and assigned a GAF score of 65.

In July 2007 the Veteran reported irritability and difficulty with work hours.  He had more problems with anger on the job and more intrusive thoughts and flashback episodes.  He had increased depression but no suicidal ideation.  His sleep was mixed and he would often wake several times at night.  

In July 2007 the Veteran reported that he was working eight hours a day six days a week.  He had a loss of concentration and temper flares.  His appetite was good.  Mental status examination revealed the Veteran to be casually dressed, to have good activities of daily living, and good personal hygiene and grooming.  His speech was clear, coherent, and goal directed.  He denied any suicidal or homicidal thoughts.  He had no delusions.  The Veteran was diagnosed with PTSD and assigned a GAF score of 60.

In October 2007 the Veteran reported nightmares and fair sleep.  There were some periods of depression but no suicidal ideation.  He indicated that he was managing his anger.  The Veteran denied flashbacks but experienced frequent intrusive thoughts.  

In December 2007 the Veteran reported nightmares, depression improved and no severe flashbacks.

In February 2008 the Veteran reported working full time.  He stated that he had been sleeping around five hours per night but was not usually able to sleep all night through without waking.  Severe nightmares of Vietnam had not been frequent.  He had some intrusive thoughts but had been able to keep his mind occupied.  He reported no recent flashback episodes.  He had some anxiety attacks especially on the job.  The Veteran was able to control his behavior.  He had some periods of depression but none severe and no suicidal ideation.  The Veteran was assigned a GAF score of 65.

In April 2008 the Veteran reported that he went back to work the week of the examination.  He stated that he tried to work full time but experienced significant anxiety and anger issues at work.  He was going to ask his employer if he could cut down to three days a week in hopes that he can cope better.  Sleep was poor and he was experiencing vivid nightmares.  There was some irritability but no loss of control.  There was significant depression on some days.  He had feelings of hopelessness and brief suicidal thoughts but no intent to harm self or others.  The Veteran was assigned a GAF score of 55.

In June 2008 the Veteran reported that his sleep was fair, getting five to six hours per night, and that severe nightmares have not been frequent.  He experienced intrusive thought of Vietnam.  He was managing anger well.  He had periods of depression which had increased but he had been out of medication.  The Veteran denied suicidal ideation.  He was assigned a GAF score of 60.

In July 2008 the Veteran reported that he was sleeping better and had decreased flashbacks and nightmares.  He denied feelings of depression or crying spells.  He was active and social at home and he denied any suicidal thoughts.  The Veteran was able to be independent with activities of daily living and to take care of himself.  Mental status examination revealed the Veteran to be casually dressed and fairly groomed with fair personal hygiene.  His speech was clear, coherent, relevant, and inspontaneous.  Mood was neutral and affect was full range of affect.  The Veteran denied suicidal or homicidal thoughts.  He also denied any visual or auditory hallucinations.  There was no delusional thinking elicited.  The Veteran's insight and judgment were fair with fair impulse control.  He was diagnosed with PTSD with depression and assigned a GAF score of 60.

In August 2008 the Veteran reported that his sleep patterns were worse since his mother passed away.  He will wake up two to three times a night.  He had periods of depression with low energy and low motivation but only fleeting suicidal thoughts in the prior month.  He related that he is able to stop and redirect these thoughts.  There were no current suicidal or homicidal ideation.  He continued to work three days a week.  

In October 2008 the Veteran reported working around three days a week but that he would probably only work another month.  He had significant problems sleeping, nightmares, and periods of depression.  He denied suicidal or homicidal ideation.  The Veteran was assigned a GAF score of 60.

In December 2008 the Veteran reported working some but would not work for the remainder of the month.  Sleep was good when he can obtain five hours during a night.  He had nights that he obtained much less sleep.  His nightmares continued and he had periods of anger but managed it with no loss of control.  He had significant periods of depression but denied suicidal or homicidal ideation.  

In February 2009 the Veteran reported that the prior two months had been difficult due to increased depression and PTSD symptoms.  Sleep had been poor and he had often obtained less than four hours a night.  He had frequent nightmares.  There was significant depression with low energy and low motivation.  He had brief suicidal thoughts; however, he denied plans or intent to harm himself.  He had increased irritability and anger.  He was assigned a GAF score of 50.

In February 2009 a mental status examination, signed in March 2009, revealed the Veteran to be casually dressed, cooperative with the interview, and able to maintain eye contact.  He was alert and oriented times three.  His speech was clear, coherent, and relevant.  He talked with a soft tone of voice.  His mood was sad and his affect was appropriate to mood.  The Veteran denied suicidal or homicidal thoughts.  He also denied any visual or auditory hallucinations.  His insight and judgment were fair with fair impulse control.  The Veteran was diagnosed with PTSD with major depressive disorder and assigned a GAF score of 50.

In March 2009 a mental status examination, signed in May 2009, revealed the Veteran to be casually dressed, with fair personal hygiene and grooming.  His speech was clear, coherent, and relevant.  Mood was neutral and affect was mood congruent.  He denied suicidal or homicidal thoughts.  He denied any visual or auditory hallucinations.  The Veteran's insight and judgment were fair with fair impulse control.  The Veteran was diagnosed with PTSD with depression and assigned a GAF score of 50.

In July 2009 the Veteran reported that his sleep had been fair and that he was getting about five hours a night.  He had recent nightmares.  He also had conflicts with others but was able to manage his behavior without physical aggression.  He related that his depression was ok as long as he stays busy.  

In July 2009 the Veteran reported a decrease in his PTSD including his nightmares and flashbacks.  He was more relaxed and more calmed down.  He had a sleeping problem but wanted to maintain the same dosage of medication.  He was not feeling helpless or hopeless.  Mental status examination revealed the Veteran to be casually dressed, with fair personal hygiene and grooming.  His speech was clear, coherent, and relevant.  Mood was neutral and affect was appropriate to mood.  He denied suicidal or homicidal thoughts.  He also denied any visual or auditory hallucinations.  The Veteran's insight and judgment were fair with fair impulse control.  He was diagnosed with PTSD with depression and assigned a GAF score of 55.

At a hearing before the undersigned in September 2009 the Veteran reported that after he separated from service until he was about 50 years of age his symptoms were not that bad.  Every once in a while he would have symptoms and he could handle them.  In the prior 10 years the symptoms became more frequent and he started to go to the VA doctor.  It became more difficult to work due to the amount of sleep he was getting.  Flashbacks at work embarrassed the Veteran.  He reported that he had flashbacks, nightmares.  The days were not bad but the symptoms were worse at night.  He reported sleep difficulties.  He reported problems with depression.  He reported that he retired at 55 but returned to work at the employers request for another two years and four months.  Then he reduced to three days a week and eventually he resigned.  He reported that he has a harder time handling the pressure to perform now.  He stated that although he had never been divorced he had been separated.  He reported that he had some memory problems.  The Veteran reported that he did not think that his provider has called his PTSD serious.  The Veteran's representative reported that some records described the Veteran's condition as serious.  The Veteran's spouse reported that they started sleeping in separate bedrooms because of his nightmares with the kicking and flailing of his arms.

In November 2009 the Veteran was noted to report that the symptoms of PTSD were more controlled.  He reported not feeling hopeless or helpless, and denied feeling suicidal.  Mental status examination revealed the Veteran to be casually dressed, with fair personal hygiene and grooming.  There was fair eye contact and his speech was clear, coherent, and relevant.  His mood was neutral and his affect was somewhat constricted.  He denied suicidal or homicidal thoughts and denied any visual or auditory hallucinations.  His insight and judgment were fair with fair impulse control.  The Veteran was diagnosed with PTSD with depression and assigned a GAF score of 55.

In a statement dated in December 2009, a VA provider stated that the Veteran was treated by the Mental Health/Behavioral Sciences Department of the VA Medical Center in Poplar Bluff, Missouri for PTSD.  The provider stated that he had treated the Veteran since 2004 and that the Veteran had attempted to maintain gainful employment; however the stress of employment exacerbates his PTSD conditions.  The provider stated that the Veteran's PTSD symptoms result in problems with sleep, anxiety, memory, concentration, and mood.  The provider further stated that the Veteran did not appear to be capable of substantial and gainful employment.

In a statement dated in February 2010 the Veteran's spouse reported that the Veteran was unable to go anywhere to eat unless he faces forward as he cannot have his back to anyone.  She could not have any friends visit because she was uncertain of the mood he would be in and his daughter was unable to have friends over.  She stated that he was no longer able to work as he could no longer get up on time for work as he cannot sleep through the night.  She slept apart from the Veteran due to his waking up in the night screaming and thinking that someone is after him.  His nightmares consisted of kicking and flailing while he slept.  She took over paying the bills because he could no longer remember to do that and his ability to figure numbers had decreased.  She stated that the Veteran had a poor memory and that he could not concentrate on anything for very long.  His was mood and depressed and unable to work.  

In February 2010 the Veteran reported that his sleep was fair but he continued to wake frequently during the night.  He discussed continuing nightmares.  He had experienced some irritability however he managed to control his behavior.  Increase in depression was reported.  He denied suicidal ideation, thoughts that he would be better off dead, or thought of ways to harm himself.  He related that he had been getting along well with his wife and had her support.  

In March 2010 the Veteran as noted to have symptoms of PTSD including nightmares and flashbacks but that they were not bothering him with his activities of daily life.  He was able to take care of himself.  Mental status examination revealed the Veteran to be casually dressed and fairly groomed.  Speech was clear and relevant.  Mood was euthymic and affect was appropriate to mood.  He denied suicidal or homicidal thoughts and denied any visual or auditory hallucinations.  His insight and judgment were fair with fair impulse control.  He was diagnosed with prolonged PTSD and assigned a GAF score of 55.

In May 2010 the Veteran reported that his sleep was fair however, he continued to wake frequently during the night.  He had nightmares and intrusive thoughts about Vietnam.

A Social Security Administration (SSA) record dated in March 2010 indicated that the Veteran had PTSD, major depressive disorder, and anxiety.  The rating of functional limitations reveals that the Veteran had moderate restriction of activities of daily living, marked difficulties in maintaining social functioning, marked difficulties in maintaining concentration, persistence, or pace, and no repeated episodes of decompensation, each of extended duration.

The Veteran reported to SSA in February 2010 that his wife helps him to remember to take his medication.  His condition affected his sleep with flashbacks and nightmares.  He completed yard work that took him about two hours a week.  He could go out alone and can drive a car.  The Veteran reported that he was able to pay bills, handle a savings account, count change, and use a checkbook/money orders.  However, he stated that it was best to let his wife accomplish this as he makes mistakes sometimes.  He got confused.  He played golf twice a month and used to play golf three times a week.  He played golf with one or two others.  He attended church.  He had problems getting along with family sometimes and did not like to be around people.  He reported that his memory, ability to complete tasks, concentration, understanding, ability to follow instructions, and ability to get along with others had been affected.  He could pay attention for 25 minutes and could complete what he started most of the time.  He could follow written instructions depending upon the instructions and how long they are.

The Veteran reported on a SSA form dated in February 2010 that he worked through to December 2008.

In July 2010 the Veteran was afforded a VA medical examination.  The Veteran was noted to have problems with sleep disturbance, nightmares, flashbacks, and problems with concentration.  He indicated that he experienced nightmares two to three times a week.  He indicated that he has flashbacks about once a month.  He did not like working with people over his head such as on scaffolding.  He did not like crowded places and noisy situations.  He reported that sometimes had a problem with anxiety and irritability when things were hectic and he was feeling stressed.  He experienced problems with stress and had difficulty concentrating on things.  He reported a good appetite.  

The Veteran reported that he continued to maintain some contact with his sisters.  

The Veteran reported that he continued to work until he reached the age of 55 and had problems with bad dreams, nightmares and anxiety.  Thereafter he was unemployed for two and a half years and then returned to work at the request of the company to work as an inspector.  He worked for another two years as much as he could but then cut down to three days a week.  He volunteered to be laid off as the company was having a slowdown and he was having problems being at work.  The Veteran indicated that since he stopped work the second time he was again called by the company as business picked up.  He chose not to return due to his problems.

He was noted to be married and that they had one daughter.  His relationship with his wife was good and with his daughter was fair.  He spent his days watching television and doing some yard work.  He does not really help with any household chores other than taking care of the yard.  He played golf.  He used to play four to five times a week.  He played golf approximately once every two weeks and played the day before the examination with a friend.  He attended church occasionally.  He reported that he and his wife help out a friend of his.  He and his wife periodically go out to eat and he has a few friends that he talks with and occasionally plays golf with.  He visited his daughter approximately twice a month and periodically he and his wife will do activities with the grandchildren such as take them to the zoo.

Mental status examination revealed the Veteran to be clean and neatly groomed.  He was casually attired and was clean shaven.  His eye contact was good.  Speech was clear and discernible; however, at times it was somewhat hesitant.  Organization of thought seemed coherent and logical.  He was cooperative and agreeable throughout the examination.  He was oriented to date, year, month, day and place.  He had no difficulty with immediate recall task but on the delayed recall task could only recall one of the three words he had been asked to remember.  He was unable to complete serial sevens or spell the word "world" backward correctly.  He was unable to complete the repetition task correctly.  There were no abnormal mental trends involving delusions or hallucinations.  His thought content was devoid of homicidal and suicidal ideation.  The Veteran was diagnosed with PTSD and assigned a GAF score of 60 to 62.

In July 2010 a mental status examination revealed the Veteran to be casually dressed and attentive to interview.  Speech was clear, coherent, and relevant.  His mood was neutral and affect was appropriate to mood.  He denied suicidal or homicidal thoughts.  He denied any visual or auditory hallucinations.  His insight and judgment were fair with fair impulse control.  The Veteran was diagnosed with prolonged PTSD and assigned a GAF score of 55.

In October 2010 the Veteran was noted to have avoidance, reexperiencing, hyperarousal, anger, depression, sleep difficulties, problems in relationships, and social isolation.

In another treatment note dated in October 2010 the Veteran admitted to some recent suicidal ideation.  

In November 2010 the Veteran reported no suicidal or homicidal ideation.

In December 2010 the Veteran was noted to still have some sadness and nightmares but he denied flashbacks.  Mental status examination revealed the Veteran to be casually dressed, quiet, and attentive to the interview.  Speech was clear, coherent, and relevant.  He was able to express his feelings appropriately.  He denied any suicidal or homicidal thoughts.  His mood was sad and his affect was appropriate to mood.  He denied suicidal or homicidal thoughts and denied any visual or auditory hallucinations.  Insight and judgment were fair with fair impulse control.  The Veteran was diagnosed with prolonged PTSD with depression and assigned a GAF score of 50.

In March 2011 the Veteran was noted to be unemployable at that time.  He denied feeling hopeless, helpless, or depressed.  Mental status examination revealed the Veteran to be casually dressed, cooperative with interview, and oriented times three.  His speech was clear, coherent, relevant, and logical.  His mood was euthymic and his affect was appropriate to the mood.  He denied any suicidal or homicidal thoughts and no psychosis was elicited.  From time to time symptoms of nightmares return.  He had fair insight and judgment with no active psychosis.  The Veteran was diagnosed with prolonged PTSD and assigned a GAF score of 50.

In a statement by the Veteran's provider dated in July 2011 it was noted that the stress of employment exacerbates the Veteran's PTSD conditions.  The Veteran was noted to have symptoms that result in problems with sleep, anxiety, memory, concentration, and mood.  The Veteran was noted to have eventually quit work in 2004 due to severe sleep problems, flashback episodes, anxiety, and anger issues.  The provider further states that the Veteran "has been unable to obtain and maintain substantial gainful employment since 2004."  The Veteran attempted to return to work with significant support from management but the Veteran was not able to maintain employment at the facility even with that support.  The Veteran has attempt to engage in other gainful employment, however, has not been successful in those endeavors.  The provider stated that the Veteran continued to experience significant symptoms that impair his ability to work.  The symptoms were noted to include problems with judgment, memory and concentration.  He experienced depression, anger issues, loss of control, sleep problems, anxiety and flashback episodes.  The provider rendered the opinion that the Veteran's PTSD symptoms render him unable to participate in substantial and gainful employment.

In a statement dated in August 2011 the Veteran reported that he had work problems since 2004.

In November 2011 mental status examination revealed the Veteran to be casually dressed in no distress.  His speech was clear, coherent, relevant, and logical.  His mood was euthymic and his affect was appropriate to mood.  He denied suicidal or homicidal thoughts and denied any visual or auditory hallucinations.  His insight and judgment were fair with fair impulse control  The Veteran was diagnosed with prolonged PTSD and assigned a GAF score of 56.

In January 2012 the Veteran was noted to be doing well.  He was able to talk with friends about his Vietnam experiences, even some that were negative.  He experienced anxiety at times and had significant problems with his concentration.  He reported some nightmares of Vietnam; however, no recent severe nightmares.  He denied significant problems with anger.  He reported depression through the holidays.  

In March 2012 a mental status examination revealed the Veteran to be casually dressed in no distress.  His speech was clear, coherent, relevant, and logical.  His mood was neutral and affect was appropriate to mood.  He denied suicidal or homicidal thoughts.  He denied any visual or auditory hallucinations and his insight and judgment were fair with fair impulse control.  There were no active symptoms of nightmares, flashbacks or hypervigilence related to PTSD.  The Veteran was diagnosed with prolonged PTSD and assigned a GAF score of 65.

The Veteran was afforded a VA medical examination in June 2012.  The Veteran was noted to be diagnosed with PTSD and to be assigned a GAF score of 54.  The examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran was noted to also meet the criteria for dysthymic disorder, cognitive disorder, and alcohol dependence but that the symptoms overlap and intermingle making it difficult to differentiate the symptoms of each diagnosis.  The symptom picture together was noted to cause significant impairment in his social and occupational functioning.  

The Veteran reported that his relationship with his wife was fair and his daughter was fair at best.  The Veteran indicated that he had been unemployed since 2006 and that when employed his relationship with coworkers was pretty good.  He would argue with his employers sometimes but this was just part of the job.  He indicated that his concentration and disruption of sleep limited his employment.  In addition, he stated that he did not handle pressure well anymore.  

He described vague/passive suicidal ideation every week or two.  He denied any attempt at taking his life.  He noted having a plan to end his life but indicated having a low level of intent.  He denied past or present homicidal ideation.  The Veteran had a clean and casual appearance and was alert and oriented to all relevant spheres.  He had poor eye contact and was slow to respond to the examiners questions.  He appeared contemplative and exhibited some cognitive difficulties.  

He reported nightmares, but not as many flashbacks as previously.  Concentration was noted to be a problem.  

The examiner noted that the traumatic events were persistently reexperienced through distressing recollections of the event, distressing dreams of the events, acting or feeling as if the traumatic events were recurring, and both psychological distress of physiological reactivity on exposure to internal or external cues that symbolized or resembled an aspect of the traumatic events.  He had persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness including an avoidance of thoughts, feelings or conversations associated with the trauma, along with avoidance of activities, places, or people that arouse recollections of the trauma.  He had marked diminished interest or participation in significant activities, a detachment or estrangement from others, and a restricted range of affect.  He had persistent symptoms of increased arousal, not present before the trauma as indicated by difficulty falling or staying asleep; difficulty concentrating; hypervigilence; and an exaggerated started response.  The examiner noted that the PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other areas of functioning.

The Veteran reported having a depressed mood a majority of days for two years or more.  While depressed he had decreased sleep, a reduced self-esteem, and decreased concentration and problems making decisions.  He had recurrent feelings of hopelessness and pessimism.  

The Veteran was noted to have depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, and impairment of short and long term memory.  

In December 2012 the Veteran was examined by a private psychologist.  The Veteran was noted to be diagnosed with PTSD, major depressive disorder, alcohol abuse, partner relational problem, cognitive disorder not otherwise specified, sleepwalk disorder, and nicotine dependence.  He had obsessive-compulsive symptoms, anger management issues, and periodic panic attacks.  He had been physically aggressive and continued to be easily irritable.  He had sporadic suicidal ideation but did not have a plan and contracted for safety.  He never attempted to harm himself.  He resided with his wife.  He did not have issues with compulsive gambling or spending.  He did very little of the shopping, cooking, or cleaning and his wife did most of the driving.  He had a few friends that he met at work but rarely socialized.  He was no longer interested in the activities that previously gave him pleasure.  He rarely played golf, and his only real enjoyment was seeing his grandchildren a few times per month.  He watched television occasionally.

The examiner noted that the Veteran's problems were severe, disabling, and have escalated over the years.

He was alert and responsive but moderately to severely distressed.  He was apprehensive when talking about traumatic events that occurred when he was serving in the United States Army in Vietnam.  His speech was marked by a southern accent and was at times emotional but intelligible.  His mood was anxious and depressed.  There was evidence of moderate to severe depression and significant anxiety.  He met the criteria for the diagnosis of PTSD and had periodic panic attacks.  He described obsessive-compulsive symptoms.  His thought processes were distracted, but he did not seem to be confused or disoriented.  He was preoccupied by feelings of guilt and his somatic concerns.  He also had feelings of worthlessness.  There was no indication of delusions, but he had obsessive thoughts about his combat exposure and traumatic events that occurred while he was in Vietnam.  He tended to be uncomfortable in public places but did not have psychotic symptoms.  There were no recent disturbances in consciousness.  His attention/concentration spans were moderately impaired, but he was oriented to person, place, and time.  He seemed to be functioning within the Average Range of General Intelligence.  VA records were noted to indicate the possibility of cognitive loss but did not specify an etiology.  He denied suicidal or homicidal ideation.

The psychologist noted that the Veteran is an anxious, depressed, and traumatized man who worries excessively.  He had difficulty concentrating and ruminated about these issues.  There was evidence of obsessive thinking as well as feelings of insecurity.  He lacked self-confidence and was overwhelmed by his current problems of adjustment.  He was noted to set high standards for himself and others and that his inability to function effectively left him feeling overwhelmed by guilt.  He was pessimistic about his future, had a number of somatic concerns, and complained of weakness, fatigue, as well as loss of energy.  He was noted to be an irritable, high strung man whose emotional problems have left him feeling useless.

The Veteran's spouse reported that the Veteran just sits at home and had to quit work early because in the end he could not function at work.  She reported that it seemed like his brain had slowed down.  He used to be an excellent worker but he finally had to quit because of all his problems.  She stated that since he quit working he gained a lot of weight and he did not do anything anymore.  He did not play golf and sometimes would not even leave the house.  The Veteran's spouse reported that the Veteran could not work any longer, that he was depressed all of the time, and she did not feel they had a good future.  She stated that she did most of the house and yard work.  

The psychologist diagnosed the Veteran with PTSD, major depressive disorder, alcohol abuse in sustained full remission, partner relational problem, cognitive disorder not otherwise specified, sleepwalking disorder, and nicotine dependence.  The examiner assigned a GAF score of 42.

In the findings the psychologist noted that the Veteran's symptoms of PTSD and major depressive disorder cannot be separated.  The examiner further indicated that based upon a review of the records and consideration of the rating criteria the Veteran was 70 percent disabled dating back to 2004 and that he was unable to look for or maintain substantially gainful employment dating back to his last employment in 2008.  In addition, the psychologist noted that the VA examiner's assignment of a GAF score of between 60 and 62 in July 2010 is not in any way consistent with the symptom presentation.  The psychologist noted that the Veteran had occupational and social impairment, with deficiencies in most areas of his life to include work, family relations, judgment, thinking, and mood.

In a statement signed by the Veteran in January 2013, he reported that he stopped working in 2004 and did not work at all in 2005.  He needed to go back to work in 2006 and tried to go to work for H&R Block but that only lasted for three months.  He reported that it was too stressful and he was making mistakes.  He went back to his old employer whom he had quit in 2004 and the employer allowed him to come back to work through a temp agency and was allowed to take time off with no questions asked.  He then stopped working again in 2008 when it became too difficult with his PTSD.  He reports that he had not worked since 2008.

The Board finds that entitlement to an evaluation in excess of 50 percent disabling, for the period prior to December 19, 2012, is not warranted.  Prior to December 19, 2012, the Veteran's PTSD is characterized by symptoms of flashbacks, anxiety, trouble sleeping, nightmares, depression, avoidance, restricted to good range of affect, hypervigilence, exaggerated startle response, discomfort with being around people, difficulty counting serial sevens and serial threes to inability to complete serial sevens or spell the word "world" backward correctly, decreased attention and concentration, problems with irritability, social impairment to social isolation, increased arousal, vocational impairment, feelings of hopelessness, brief suicidal thoughts without intent to suicidal ideation, low energy and motivation, periods of anger, sad to euthymic mood, problems with judgment, memory and concentration, a report of some anxiety attacks especially on the job, and good to poor eye contact.

In March 2010 a Social Security Administration record revealed marked difficulties in maintaining social functioning and marked difficulties in maintaining concentration, persistence, or pace.

GAF scores assigned during this time period ranged from 50 to 85 with scores being predominantly between 50 and 60 representing moderate symptoms or moderate difficulty in social, occupational, or school functioning to serious symptoms or any serious impairment in social occupational or school functioning.

The Veteran was noted to play golf once every two weeks, to attend church occasionally, and that he and his wife helped a friend out.  He was noted to periodically go out to eat with his wife and to have a few friends that he spoke with and occasionally played golf with.

An examiner in June 2012 indicated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The parties to the November 2008 JMR agreed that the records showed serious symptoms (nightmares, flashbacks, anxiety, sleep disturbance, poor concentration and memory, social isolation, irritability, hypervigilence, and serious occupational and social impairment) throughout 2004 and 2005 based, in part, on a March 2004 diagnosis of prolonged serious PTSD.  

The parties to the December 2013 JMR found that the report of a private psychologist dated in December 2012 and received by VA in January 2013 included that provider's opinion that the appellant had "occupational and social impairment, with deficiencies in most areas of his life to include work, family relations, judgment, thinking, and mood," that the rating for his psychological conditions met the criteria for a 70 percent rating since 2004, and that his conditions rendered him unable to maintain substantially gainful employment since 2008.  It is further acknowledged that the parties to the December 2013 JMR found that letters written by one of the appellant's VA treatment providers in December 2009 and July 2011 indicate that the Veteran suffered from difficulties with memory, concentration, and mood, and that he was unemployable due to his psychiatric symptoms since 2004.  Lastly, it is acknowledged that the appellant submitted statements from himself and his spouse indicating that he has been unable to work for many years because of his PTSD.

However, the preponderance of the contemporaneous evidence does not reveal that the Veteran meets the criteria for the award of an evaluation of 70 percent disabling for the period prior to December 19, 2012.  Although the private psychologist indicated that the Veteran's symptoms meet the criteria for an evaluation of 70 percent disabling since 2004, the records prior to December 19, 2012, do not reveal a lack of hygiene, speech that was illogical or incoherent, abnormal mental trends involving delusions or hallucinations, homicidal ideation, impaired insight, affect that was incongruent to mood, or psychosis.  The symptoms and related level of impairment are more closely analogous to that contemplated by the current 50 percent rating.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating.  Therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114.   

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability during the period prior to December 19, 2012.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

III.  TDIU

The Veteran has been awarded TDIU effective June 7, 2012.  

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is VA policy, however, to grant TDIU in all cases where a Veteran is unable to work dud to service connected disability.  Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of Veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b). 

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  In July 2013, the Director of Compensation and Pension Service considered entitlement to TDIU on an extraschedular basis, so the Board may review the claim on an extraschedular basis.  

The Veteran is service connected for PTSD, evaluated as 50 percent disabling, effective April 30, 2004, and 70 percent disabling, effective December 19, 2012; residuals of a shrapnel wound to the nose, evaluated as noncompensably disabling, effective November 13, 1997; scars of the right lower leg, evaluated as noncompensably disabling, effective November 13, 1997; fungal infection of the toenails and fingernails, evaluated as noncompensably disabling, effective November 13, 1997; and hypertension associated with PTSD, evaluated as noncompensably disabling, effective August 13, 2007.  

The combined rating is 50 percent from April 30, 2004, and 70 percent from December 19, 2012.  As such, the Veteran does not meet the schedular criteria for the award of a TDIU during the period prior to June 7, 2012, the current effective date of the grant of TDIU.

As discussed above, a VA provider in December 2009 reported that the Veteran had been treated since 2004 and that the Veteran had attempted to maintain gainful employment; however, the stress of employment exacerbates his PTSD.  The provider reported that the Veteran did not appear to be capable of substantial and gainful employment.

The Veteran reported to SSA that he last worked December 19, 2008.

In February 2010 the Veteran reported that he was unable to work.  In March 2011 the Veteran was noted to be unemployable at that time.

In July 2011 it was noted that the stress of employment exacerbated the Veteran's PTSD conditions.  The provider further states that the Veteran "has been unable to obtain and maintain substantial gainful employment since 2004."  The Veteran attempted to return to work with significant support from management but the Veteran was not able to maintain employment at the facility even with that support.  The Veteran has attempt to engage in other gainful employment, however, has not been successful in those endeavors.  The provider stated that the Veteran continued to experience significant symptoms that impair his ability to work.  

In August 2011 the Veteran reported that he had work problems since 2004.

Upon examination in June 2012 the Veteran reported that he had been unemployed since 2006.  It was noted that the Veteran was receiving SSA benefits since 2009.  The Veteran reported that his limitations on employment were his concentration and disruption of sleep.  He also noted that he could not handle the pressure well anymore.  

In January 2013, a private psychologist reported that the Veteran was unable to look for or maintain substantially gainful employment dating back to his last employment in 2008.

In July 2013 TDIU was considered by Director of the Compensation and Pension Service under the provisions of 38 C.F.R. § 4.16(b).  It was determined that the Veteran's symptoms as of June 7, 2012, presented an approximate balance of positive and negative evidence regarding TDIU.  In making this determination the Director of Compensation and Pension specifically considered the Veteran's SSA records, the December 2009 letter from the Veteran's Readjustment Counseling Therapist, and a June 2012 VA examination.

The Board finds that entitlement to a TDIU, for the period beginning December 20, 2008, is warranted.  Beginning December 20, 2008, the stress of the Veteran's employment has exacerbated his PTSD.  A VA provider noted that the Veteran did not appear to be capable of substantial and gainful employment in December 2009.  At a hearing before the undersigned in September 2009 the Veteran reported that he had last worked approximately one year prior.  The Veteran indicated that his employer had allowed him to reduce his hours but then he had to quit.  The Veteran's spouse indicated at the hearing that the Veteran could not work due to his sleep disturbance.  The Veteran reported that he was unable to work in February 2010 and a VA provider in July 2011 indicated that the Veteran has been unable to work since 2004.  The July 2011 provider reported that the Veteran was not able to maintain employment at his work facility even with the support of management.  Although the evidence shows the Veteran had difficulty with employment in 2004, the Veteran has reported that he was last employed on December 19, 2008, and a private examiner in January 2013 reported that the Veteran has been unemployable since he was last employed in 2008.  Therefore, affording the Veteran the benefit of the doubt, the evidence is at least in equipoise that the Veteran has been unemployable since December 20, 2008.  Thus, entitlement to a TDIU, effective December 20, 2008, is granted.


ORDER

An initial evaluation in excess of 50 percent disabling, for the period prior to December 19, 2012, for PTSD, is denied.

Entitlement to a TDIU, for the period beginning December 20, 2008, is granted.

REMAND

In April 2013 a RO rating decision effectuated the Board's April 2013 decision granting entitlement to service connection for hypertension.  The RO assigned a noncompensable evaluation effective August 13, 2007.  In August 2013, the Veteran via his representative, filed a notice of disagreement with the initial evaluation and effective date assigned for hypertension.  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to the claims for a higher initial evaluation and an earlier effective date.  Under the circumstances, the remand of these issues to the RO for the issuance of an SOC is warranted.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to his claims of entitlement to an initial compensable evaluation for hypertension and entitlement to an effective date prior to August 13, 2007, for the grant of service connection for hypertension, include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.  Allow the appellant the requisite period of time for a response.  Only if the appellant completes an appeal as to issues by the timely filing of a substantive appeal should such issues be certified to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


